Citation Nr: 1456282	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to additional educational assistance beyond 36 months of benefits under Chapter 30, Title 38, United States Code, to include supplemental educational assistance under the provisions of 38 C.F.R. § 21.7046.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to September 2000.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 determination of the Department of Veterans Affairs (VA) Education Regional Processing Office in Muskogee, Oklahoma, that the Veteran had exhausted his entire entitlement of 36 months of Chapter 30 educational assistance benefits.  As set forth above, the Veteran's claims folder is in the jurisdiction of the VA Regional Office (RO) in New Orleans, Louisiana.  

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic Virtual VA file.  

In reaching its decision below, the Board has reviewed the VA claims folder, a paper file apparently compiled by the Muskogee Regional Processing Office, as well as additional records in his Virtual VA and VBMS folders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Chapter 30, Title 38, United States Code provides educational assistance for eligible members of the Armed Forces after their separation from military service.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. § 21.7042 (2014).  Generally, an eligible Veteran is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. § 21.7050(a) (2014).  

The record in this case shows that the Veteran has exhausted his entire 36 months of Chapter 30 educational assistance benefits.  Indeed, he does not contend otherwise.  The record shows that in January 2009, the Veteran began attending university on a full-time basis.  After exhausting his 36 months of Chapter 30 educational benefits in May 2012, he chose to complete his course of education at his own expense, graduating in December 2012.  

In this appeal, the Veteran essentially seeks reimbursement for the tuition and expenses he incurred in order to complete his degree.  The RO has denied the appeal solely on the basis that the Veteran exhausted 36 months of Chapter 30 entitlement.  

At his November 2013 Board hearing, the Veteran clarified his contentions on appeal, explaining that he believes that he is entitled to additional educational assistance benefits, in light of his more than thirteen years of active duty and because he is in receipt of disability benefits at the 100 percent rate.  He specifically claims that in light of these factors, he should be entitled to additional educational assistance, including supplemental educational assistance under the provisions of 38 C.F.R. § 21.7046.  

A review of the record indicates that the RO has not yet had the opportunity to develop and consider the Veteran's entitlement to supplemental educational assistance under section 21.7046 in the first instance.  Under the circumstances in this case, the Board finds that proceeding with decision in the appeal by considering this provision in the first instance could be prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To avoid the possibility to prejudice, a remand is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding his claims for supplemental educational assistance under the provisions of 38 C.F.R. § 21.7046.  

2.  After conducting any development action deemed necessary, readjudicate the Veteran's claim for entitlement to additional educational assistance beyond 36 months of benefits under Chapter 30, Title 38, United States Code, to include supplemental educational assistance under the provisions of 38 C.F.R. § 21.7046.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

